Case 4:17-cv-00145-HCM-RJK Document 470 Filed 11/04/20 Page 1 of 1 PagelD# 15979

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF VIRGINIA
Newport News DIVISION

Wednesday, November 4, 2020
MINUTES OF PROCEEDINGS IN ZoomGov Hearing

PRESENT: THE HONORABLE Henry Coke Morgan, Senior USDJ
Courtroom Deputy Clerk: Valerie A. Ward

 

Law Clerk: Mark Warmbier Reporter: Carol Naughton, OCR
Set: 12:00 p.m. Started: 12:00 p.m. Ended: 1:20 p.m.

 

 

Case No. 4:17cv145

 

Royce Solomon, et al.

 

Vv.

 

American Web Loan, Inc., et al.

 

 

Kathleen Donovan-Maher, David Thomas, Leonard Bennett, Matthew Byrne, Steven
Buttacavoli, Amy Austin, Drew Sarrett, Irv Ackelsberg, John Grogan, Bren
Pomponio, present on behalf of plaintiffs through ZoomGov.

 

Charles Seyfarth, Elizabeth Turner, Johnathan Paikin, Molly Jennings, Robert
Rosette, Saba Bazzazieh, Robert Cary, Kathryn Hoover, Simon Latcovich,
Christopher Ondeck, and Matthew Fedor, present on behalf of defendants through
ZoomGov.

 

Party representatives, also present through ZoomGov.

 

Matter came on for a hearing on [422] Motion for Final Approval of Settlement
of Class Action.

 

 

Comments of the Court.

 

Argument of counsel heard.

 

For reasons stated on the record, the Court DENIED [422] Motion for Final Approval
and will not approve the settlement. Court will issue an order.

 

Court adjourned.

 

 

 

 

 

 

 
